Citation Nr: 0020268	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  99-03 057	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from August 1949 to 
December 1952.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 1998 
rating decision by the RO which denied the veteran's 
application to reopen the claim of service connection for a 
low back disorder.


FINDINGS OF FACT

1.  In a July 1998 decision, the Board denied an application 
to reopen a claim for service connection for a low back 
disorder.

2.  Additional evidence submitted since the July 1998 Board 
decision is cumulative or redundant of evidence previously 
considered, or the additional evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

The veteran has not submitted new and material evidence since 
the final July 1998 Board decision, and thus his claim for 
service connection for a low back disorder is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156 (1999).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service from August 1949 to 
December 1952.  His service medical records from 1949 to 1952 
are negative for any complaints, findings, or diagnosis of a 
back disorder.  His December 1952 discharge examination 
revealed he had a normal spine.

In December 1952, the veteran filed a claim of service 
connection for a back disorder.  He stated he strained his 
back in January 1952 during a lifting accident.  He stated he 
was treated for back problems in February 1952.

The RO, in February 1953, denied service connection for a 
back disorder.  The veteran was given notice of the adverse 
determination that same month, but did not appeal the 
decision.

The RO received the veteran's application to reopen the claim 
of service connection for a back disorder in August 1994.  He 
stated he injured his back in approximately March 1952.

In September 1994, the RO received statements from the 
veteran's family members to the effect that the veteran had 
back problems.  They stated the veteran had back problems 
since his discharge from service in 1952 and that he 
continued to have problems to date.

The RO denied the application to reopen the claim of service 
connection for a back disorder in October 1994.  The veteran 
appealed the adverse decision to the Board.

In October 1994, the veteran stated he injured his back in 
service while lifting a crate with another person.  He stated 
the person dropped their end which caused an injury to his 
back.  He reported he was taken to the clinic and given pain 
medicine and was given light duty for two weeks.

The veteran, in December 1994, submitted recent written 
statements from past co-workers.  They reported working with 
the veteran at various times, to include shortly after his 
service discharge, and said they had noticed he had trouble 
with his back.  A statement from the veteran's ex-wife was to 
the effect that he did not have back problems before going 
into service but had back problems upon his discharge from 
service.

During a May 1995 RO hearing, the veteran testified he 
injured his back in service while he and another person were 
lifting a crate.  He stated the other person dropped the end 
he was holding which caused him to injure his back.  He 
stated he was treated in service and that he also received 
treatment after service.  He related he had had back pain 
since the service injury.  At the hearing, he submitted a 
recent statement from his brother to the effect that he lived 
with the veteran after he was discharged from service, and 
the veteran would often tell him that his back hurt and that 
he hurt it while lifting a crate.

In June 1995, the RO received medical reports from the 1970s 
to the 1990s.  These show that in October 1975 the veteran 
was treated for musculoskeletal pain.  From June 1986 to July 
1986, he received physical therapy due to low back pain and 
muscle spasms.  In August 1986, he was treated for back pain, 
and X-ray studies and a CT scan of the lumbar spine revealed 
degenerative disc disease and osteoarthritis.  In June 1995, 
the veteran was diagnosed as having degenerative disc disease 
with questionable nerve root entrapment.

In a June 1995 letter, Thomas P. Davis, M.D. stated he 
treated the veteran on and off since 1974, primarily for 
elevated blood pressure.  He noted, however, that in August 
1986 the veteran was seen for complaints referable to the low 
back.  The doctor stated the veteran reported he "had injured 
his back in the military service 9 years prior to 1986 and 
thought his trouble might stem from that injury which it 
quite well could have."  He indicated the veteran should have 
an MRI to see if his disc disease had worsened.

The above summarized evidence was on file at the time of a 
July 1998 Board decision which denied the veteran's 
application to reopen the claim of service connection for a 
low back disorder.  The Board determined that new and 
material evidence to reopen the claim of service connection 
for a back disorder had not been submitted.

In September 1998, the veteran requested his claim of service 
connection for a low back disorder be reopened.  In support 
of his claim, he submitted an August 1998 statement from a 
Curtis Newton who related that he served with the veteran and 
was present when the veteran injured his back while moving a 
crate in service, resulting in the veteran being given 
medication and ten days of limited duty.

The RO, in November 1998, denied the veteran's request to 
reopen the claim of service connection for a low back 
disorder.  

The veteran testified at an RO hearing in May 1999.  The 
testimony was essentially a reiteration of testimony given in 
1995.  He stated he injured his back in service in January 
1952 while lifting a crate with another individual.  He said 
the individual dropped his end and caused him to injure his 
back.  He stated he received treatment in service and that he 
also received treatment following service beginning in 
approximately July 1953.  He stated he continued to have 
problems with his back and was treated from the 1950s to the 
present.

In October 1999, the RO received private outpatient treatment 
records dated from 1994 to 1998 which show treatment for 
various conditions.  These records show the veteran received 
treatment for back pain in 1997 and was diagnosed as having 
arthritis of the lumbosacral spine and lumbar strain.  The RO 
also attempted to obtain records of earlier private treatment 
claimed by the veteran, but doctors indicated they had no 
such records.




II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Certain chronic diseases, including arthritis, 
which become manifest to a compensable degree within the year 
after service, will be rebuttably presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

An application to reopen a claim for service connection for a 
low back disorder was denied by the Board in July 1998.  The 
July 1998 Board decision is final, with the exception that 
the claim may be reopened by the submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7104.  The question 
now presented is whether new and material evidence has been 
presented, since the 1998 Board decision, which would permit 
the reopening of the claim.  Manio v. Derwinski, 1 Vet.App. 
140 (1991); Evans v. Brown, 9 Vet.App. 273 (1996).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; Hodge v. 
West, 155 F.3d 1356 (Fed Cri. 1998).

Evidence on file at the time of the 1998 Board decision 
includes the veteran's service medical records from 1949 to 
1952, lay statement from family and friends, statements and 
hearing testimony from the veteran, and medical reports from 
1975 to 1995.  The veteran's service medical records are 
negative for any complaints, findings, or diagnosis of a back 
disorder.  Lay statements of record are to the effect that 
the veteran had problems with his back after being discharged 
from service and that he did not have problems with his back 
prior to entering service.  Statements from the veteran and 
hearing testimony are to the effect that he injured his back 
in service while he and another person was lifting a crate, 
and he related that since the injury he continued to have 
problems with his back.  Medical reports show that in 1975 
the veteran was treated for musculoskeletal pain, and from 
1986 to 1995 he was treated for a low back condition 
including arthritis and degenerative disc disease.

Evidence submitted since the 1998 Board decision includes a 
1998 statement from a fellow serviceman, outpatient treatment 
reports from 1994-1998, and the veteran's testimony at a 1999 
RO hearing.  The statement from a fellow serviceman, to the 
effect that he witnessed the veteran injure his back in 
service, is essentially the same as the veteran's earlier 
account.  Even if this is considered new evidence, it is not 
material evidence as, by itself or in connection with 
evidence previously considered, it is not so significant that 
it must be considered in order to decide the merits of the 
claim.  38 C.F.R. § 3.156.  The statement of the fellow 
serviceman does not tend to show that the veteran's reported 
service injury is related to his current degenerative disc 
disease or arthritis of the lumbar spine.  Moreover, being a 
layman, the fellow serviceman has no competence to give an 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  The additional recent 
medical records (continuing to show a post-service low back 
condition), as well as the recent hearing testimony from the 
veteran (pertaining to his theory of the condition being 
related to an injury in service), are cumulative or redundant 
of evidence previously considered.  As a result, the evidence 
cannot be considered to be new.  38 C.F.R. § 3.156; Vargas-
Gonzalez v. West, 12 Vet.App. 321 (1999).

Given the foregoing, the Board concludes that new and 
material evidence has not been submitted to reopen the claim 
for service connection for a low back disability.  Thus, the 
July 1998 Board decision remains final.







ORDER

The application to reopen a claim for service connection for 
a low back disability is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

